DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 3/4/21.  Claims 1-32 have been cancelled.  Claims 39-40 have been added.  Claims 33-40 are pending.  Claims 33 and 36 have been amended.  Claims 33-40 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below due to the claim amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US Patent 7,160,880 B1, of record) in view of Bergenhem et al. (US Patent Application 2014/0128379 A1, of record).
The instant claims are directed to a method for inducing or maintaining sedation, hypnosis, anxiolysis, anesthesia, or muscle relaxation in a patient by administering a pharmaceutical composition comprising a compound of formula I, formulated as a intranasal spray, nebulizer, metered dose inhaler, a dry powder, or nasal spray.  
Feldman et al. teach short acting benzodiazepines suitable for their therapeutic properties, such as sedative-hypnotic, anxiolytic, muscle relaxant, anticonvulsant (col. 1, lines 13-18), and anesthetic properties (col. 2, lines 15-17).  A preferred example is example Ic-8, which is the exact same structure as the claimed compound of formula I (col. 45, lines 1-19).  Pharmaceutically acceptable salts, for example naphthalene-2-sulfonic, ethanesulfonic (esylate), and benzenesulfonic (besylate) salts, and pharmaceutically acceptable carriers in formulations suitable for parenteral administration as an aqueous, non-aqueous solution or a mixture of liquids are taught (col. 51, lines 31-64).
Feldman et al. teach as discussed above, however fail to disclose intranasal spray, nebulizer, metered dose inhaler, a dry powder, and a nasal spray.  
Bergenhem et al. teach pharmaceutical compositions formulated for intranasal delivery comprising benzodiazepine to treat anxiety, epilepsy, insomnia, agitation, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to formulate the pharmaceutical composition comprising a compound of formula I, as taught by Feldman et al., into a spray, aerosol, inhalation solution or dry powder composition, which is suitable for nasal administration, as taught by Bergenhem et al.
A person of ordinary skill in the art would have been motivated to formulate a compound of formula I into a nasal spray, aerosol, inhalation solution or dry powder composition because both Feldman and Bergenhem are analogous art in that both teach administering pharmaceutical compositions comprising benzodiazepines.  Feldman teaches parenteral administration, which encompasses nasal administration, as taught by Bergenhem.  Furthermore, Bergenhem et al. teaches the drawbacks and disadvantages of administering benzodiazepines orally, intravenously, and intramuscularly, which includes slow therapeutic plasma levels of benzodiazepine, discomfort to the patient, poor patient compliance, and the need for administration by a trained technician.  However, intranasal administration offers a desired non-invasive .

Response to Arguments
	Applicant argues that Feldman does not teach intranasal or intrapulmonary administration, but only parenteral administration.  Although Bergenhem broadly mentions intranasal administration of benzodiazepines, none of the compounds are similar in structure to the ones taught by Feldman.  Applicant argues that no commercial product of Midazolam using intranasal or intrapulmonary administration has been successfully made, thus one of ordinary skill in the art would have had no reason to believe that intranasal or intrapulmonary administration of Remimazolam could be successfully achieved.
	This is not persuasive because Applicant is reminded that Bergenhem was not relied on to teach the claimed benzodiazepines, otherwise the reference would have qualified as a 102 anticipatory rejection.  Instead, the reference was used to show that benzodiazepines, in general, can be administered through intranasal or intrapulmonary routes.  Absent a showing of unexpected results or criticality, one of ordinary skill in the art would have had the same reasonable expectation of success in the method for inducing or maintaining sedation, hypnosis, anxiolysis, anesthesia, or muscle relaxation in a patient by administering the claimed benzodiazepines by intranasal or intrapulmonary administration as with parenteral administration.
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627